 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. MJ18-513
v. DETENTION ORDER

JESUS CRUZ-DIAZ,

Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions Which the defendant can meet Will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the community

F|ND|NGS OF FACT AND STATEMENT OF REASONS FOR DETENT|ON

(l) Defendant has been charged by complaint With multiple counts of heroin
distribution and conspiracy to distribute heroin. He is not a citizen of the United States, and it
appears defendant has made an unlawful entries into the United States in that he Was removed to
MeXico on February 4, 2018. The Court received limited and unverified information about

defendant’s personal history, residence, family or community ties, employment history, financial

DETENTION ORDER - l

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

status, health, and substance use. The defendant through his attorney made argument as to
release, lodged an objections to the contents of the United States Probation and Pretrial report
regarding substance use history, and requested the right to revisit the issue of detention should
new information become available The defendant is viewed as a risk of nonappearance as he is
a citizen of l\/leXico and his status in the United States is unknown. He is viewed as a risk of
nonappearance because of his ties to a foreign country, lack of legitimate employment and
unverified background information The defendant is viewed as a risk of danger based on the
nature of the instant offense.

lt is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services
Officer.

///

///

DETENTION ()RDER - 2

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

DATEDthiS § dayof fl/M 2018.

DETENTION ORDER - 3

Mr warn

CFAULA L. MCCANDLIS
United States Magistrate Judge

 

